—Appeal from a judgment of the County Court of Warren County (Moynihan, Jr., J.), rendered January 2, 1991, convicting defendant upon his plea of guilty of the crimes of assault in the second degree and bail jumping in the second degree.
*791Before trial, the complaining witness in this matter left for Florida without leaving a forwarding address with anyone, including her grown children. Although the witness had testified at the preliminary hearing, she purportedly left New York because she was too emotionally devastated to testify at trial. After attempting to locate the witness, the People proposed to utilize her preliminary hearing testimony at trial pursuant to CPL 670.10. Upon this appeal following his guilty plea, defendant contends that the People failed to exercise due diligence in locating this witness. Nevertheless, our review of the record reveals, inter alia, that the People made extensive, reasonable efforts to locate and secure the attendance of this witness at trial and that her prior testimony would have been properly admissible.
Cardona, P. J., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.